           Case 7:20-cv-10800-NSR Document 7 Filed 02/12/21 Page 1 of 12




UNITED STATES DISTRICT COURT                                               2/12/2021
SOUTHERN DISTRICT OF NEW YORK

 CORNELIUS STUBBS,

                                   Plaintiff,

                       -against-
                                                                   20-CV-10800 (NSR)
 DET. KEVIN MOORE, BADGE #77; OFFICER
                                                                 ORDER OF SERVICE
 JOHN DOE #1; OFFICER JOHN DOE #2;
 OFFICER JOHN DOE #3; NEW WINDSOR
 PD; TOWN OF NEW WINDSOR,

                                   Defendants.

NELSON S. ROMÁN, United States District Judge:

       Plaintiff, currently detained in the Orange County Jail, brings this pro se action under 42

U.S.C. § 1983, alleging that Defendants violated his federal constitutional rights. By order dated

January 15, 2021, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (“IFP”). 1

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
          Case 7:20-cv-10800-NSR Document 7 Filed 02/12/21 Page 2 of 12




(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

                                              DISCUSSION

A.     Claims against the New Windsor Police Department

       Plaintiff’s claims against the New Windsor Police Department must be dismissed because

city agencies or departments do not have the capacity to be sued under New York law. See

Omnipoint Commc’ns, Inc. v. Town of LaGrange, 658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009) (“In

New York, agencies of a municipality are not suable entities.”); Hall v. City of White Plains, 185

F. Supp. 2d 293, 303 (S.D.N.Y. 2002) (“Under New York law, departments which are merely

administrative arms of a municipality do not have a legal identity separate and apart from the

municipality and cannot sue or be sued.”); see also N.Y. Gen. Mun. Law § 2 (“The term

‘municipal corporation,’ as used in this chapter, includes only a county, town, city and village.”).

B.     Service on named Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

                                                  2
           Case 7:20-cv-10800-NSR Document 7 Filed 02/12/21 Page 3 of 12




it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Detective Kevin Moore, Badge #77 and

the Town of New Windsor through the U.S. Marshals Service, the Clerk of Court is instructed to

fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of

these defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

C.      Valentin order

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the New Windsor Police Department to identify the three John

Doe police officers that Plaintiff alleges searched his home on September 21, 2019. It is therefore

ordered that the Town Attorney of the Town of New Windsor, who is the attorney for and agent

of the New Windsor Police Department, must ascertain the identity and badge number of each

John Does whom Plaintiff seeks to sue here and the address where the defendant may be served.

The Town Attorney must provide this information to Plaintiff and the Court within sixty days of

the date of this order.



                                                   3
         Case 7:20-cv-10800-NSR Document 7 Filed 02/12/21 Page 4 of 12




       Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendants. The amended complaint will replace, not supplement, the

original complaint. An amended complaint form that Plaintiff should complete is attached to this

order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285

forms with the addresses for the named John Doe Defendants and deliver all documents

necessary to effect service to the U.S. Marshals Service.

                                         CONCLUSION

       The Court dismisses Plaintiff=s claims against the New Windsor Police Department. See

28 U.S.C. § 1915(e)(2)(B)(ii). An “Amended Complaint” form is attached to this order.

       The Clerk of Court is directed to (1) mail a copy of this order to Plaintiff at the address

on ECF, together with an information package, and to show service on the docket; (2) issue

summonses, complete the USM-285 forms with the addresses for Detective Kevin Moore and the

Town of New Windsor, and deliver to the U.S. Marshals Service all documents necessary to

effect service; and (3) mail a copy of this order and the complaint to Town Attorney for the Town

of New Windsor at: 555 Union Avenue, New Windsor, NY 12553.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




                                                 4
         Case 7:20-cv-10800-NSR Document 7 Filed 02/12/21 Page 5 of 12




Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).



SO ORDERED.

Dated:   February 12, 2021
         White Plains, New York

                                                          NELSON S. ROMÁN
                                                        United States District Judge




                                               5
Case 7:20-cv-10800-NSR Document 7 Filed 02/12/21 Page 6 of 12




           DEFENDANTS AND SERVICE ADDRESSES

    Detective Kevin Moore, Badge #77
    New Windsor Police Department
    555 Union Avenue
    New Windsor, NY 12553

    The Town of New Windsor
    Town Attorney
    555 Union Avenue
    New Windsor, NY 12553
           Case 7:20-cv-10800-NSR Document 7 Filed 02/12/21 Page 7 of 12




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 7:20-cv-10800-NSR Document 7 Filed 02/12/21 Page 8 of 12




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 7:20-cv-10800-NSR Document 7 Filed 02/12/21 Page 9 of 12




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 7:20-cv-10800-NSR Document 7 Filed 02/12/21 Page 10 of 12




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 7:20-cv-10800-NSR Document 7 Filed 02/12/21 Page 11 of 12




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 7:20-cv-10800-NSR Document 7 Filed 02/12/21 Page 12 of 12




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
